FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
  PRESIDING JUDGE               Court of Criminal Appeals                                                CLERK
                                                                                                      (512)463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON
                                              AUSTIN, TEXAS 78711                                   SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512)463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES


                                                                            FILED IN COURT OF APPEALS
                                            Thursday, July 02, 2015           12th Court ofAppgajsjOistricl
   DAVON ONEYL GRAVES
   TDC# 1894833
   BRADSHAW UNIT
   P.O. BOX 9000
   HENDERSON, TX 75653-9000                                                   CATHY S. LUSK, CL

   Re: GRAVES, DAVON ONEYL
   CCA No. PD-0345-15                                                                  COANo. 12-13-00350-CR
   Trial Court Case No. 007-0901-13



           This Court is in receipt of the Pro Se's Petition for Discretionary Review in the above
   styled cause number. Records reflect an Opinion was issued by the 12th Court of Appeals on
   March 4, 2015, affirming the conviction; a motion for rehearing was not filed. The Appellant
   filed an extension of time to file Petition for Discretionary Review on March 27, 2015 and the
   motion was granted on this same date; Petition for Discretionary Review was due in the Court of
   Criminal Appeals on June 2, 2015. The 12th Court of Appeals issued mandate in the above
   styled cause on June 29, 2015.

         Since the 12th Court of Appeals has issued mandate in this case, NO ACTION WILL
   BE TAKEN ON THIS PETITION. The petition is being scanned and made a permanent part of
   the record in this Court.


                                                                          Sincerely,




                                                                          Abel Acosta, Clerk

   cc: Lisa McMinn (DELIVERED VIA E-MAIL)
   12th Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
   District Attorney Smith County (DELIVERED VIA E-MAIL)


                      Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                         Website www.txcourts.gov/cca.aspx